NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 12-2429
                                       ___________

                                ALBERT M. ROBINSON,
                                                 Appellant

                                             v.

  STATE OF NEW JERSEY MERCER COUNTY VICINAGE-FAMILY DIVISION;
      MS. SANDRA L. TERRY; MR. DOUG MECKEL; MS. SUE REGAN
                ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                              (D.C. Civil No. 3-11-cv-06139)
                      District Judge: Honorable Anne E. Thompson
                      ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   February 15, 2013

               Before: RENDELL, FISHER and GARTH, Circuit Judges.

                            (Opinion filed: February 15, 2013)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       The pro se appellant, Albert Robinson, seeks review of the District Court order

that dismissed his complaint and denied several pending motions as moot. We will

affirm in part, vacate in part, and remand for further proceedings.
                                             I.

       Robinson, a Florida resident, filed a complaint in which he claimed that the

preparation and execution of a final restraining order (FRO) violated his constitutional

rights and otherwise amounted to tortious behavior.1 Named as defendants were: 1) the

Family Division of the Superior Court of New Jersey, Mercer Vicinage; 2) Sandra Terry,

the manager/director of the Family Division; 3) Susan Regan, the trial court administrator

for Mercer Vicinage; and 4) Douglas Meckel, the team leader of the Domestic Violence

segment of the Family Division. Robinson alleged that the defendants, acting in concert,

were induced to file a false New Jersey FRO, which they backdated and otherwise

modified to resemble an order from 1990. The FRO was entered into the National Instant

Criminal Background Check System (NICS) in 2008; Robinson, who had long since

departed New Jersey, became aware of the outstanding order only after he attempted to

purchase a weapon in Florida. At the time, Robinson was advised by the Florida

Department of Law Enforcement that he was “not eligible to purchase a firearm” so long

as the FRO was active. Robinson‟s attempt to dissolve the FRO was successful and

largely without incident.

       1
          Because this case was disposed of at the dismissal stage, we accept as true all
well pleaded allegations in the complaint and draw all reasonable inferences in
Robinson‟s favor. See Capogrosso v. Sup. Ct. of N.J., 588 F.3d 180, 184 (3d Cir. 2009)
(per curiam). The operative “complaint” in this suit is the first amended complaint, ECF
No. 18; Robinson does not appear to have sought or received permission from the Court
to file his second amended complaint, ECF No. 37, as required by Fed. R. Civ. P.
15(a)(2). See also Snyder v. Pascack Valley Hosp., 303 F.3d 271, 276 (3d Cir. 2002)
(noting that an amended complaint supersedes the original).

                                             2
       Despite the ease with which Robinson addressed the outstanding FRO, he

suspected that something more sinister was at work. At the time the FRO was entered

into NCIS, Robinson was locked in an acrimonious civil suit in Texas. His investigation

into the source of the FRO uncovered various irregularities, such as missing and

inconsistent records. Because of the “over abundance of corruption in the state of New

Jersey,” and because the defendants “ha[d] previously converted records at the request of

persons unknown in order to discredit me or my political family,” Robinson concluded

that the FRO was “created and timed to discredit, or most likely prevent, [his] testimony

in the [Texas] cases,” a link he aimed to prove “[t]hrough e-discovery in the instan[t]

case.” Amd. Compl. ¶¶ 32-33. Robinson noted that the FRO had several secondary

effects, such as depriving him of his rights under the Second Amendment, harming his

relationship with his adult daughter, and damaging his reputation.

       On the basis of these allegations, Robinson asserted several counts against the

defendants under both state and federal law. The federal claim invoked constitutional

violations under 42 U.S.C. § 1983, while the remaining causes of action sought redress

for state-law defamation, intentional infliction of emotional distress, appropriation of

name, fraud, negligence, and nuisance torts. Robinson requested compensatory, punitive,

and injunctive relief.

       After a lengthy motions practice – during which Robinson claimed to be “entitled

to representation by the United States Attorneys,” pursuant to 25 U.S.C. § 175 – the

District Court granted the defendants‟ motion to dismiss and denied Robinson‟s

                                             3
outstanding motions as moot. The Court cited two bases for its decision: 1) Eleventh

Amendment immunity and 2) the Rooker-Feldman2 doctrine, which limits the subject-

matter jurisdiction of the federal courts with regard to the review of certain state-court

judgments. See Robinson v. State of N.J., Mercer Cnty., Family Div., No. 11-6139, 2012

WL 1656974, at *1-3 (D.N.J. May 10, 2012). This timely appeal followed.

                                             II.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review.

Nichole Med. Equip. & Supply, Inc. v. TriCenturion, Inc., 694 F.3d 340, 347 (3d Cir.

2012); Chester Cnty. Intermediate Unit v. Pa. Blue Shield, 896 F.2d 808, 810-11 (3d Cir.

1990). Although pro se submissions are to be construed liberally, pro se litigants “still

must allege sufficient facts in their complaints to support a claim.” Mala v. Crown Bay

Marina, Inc., No. 10–4710, ___ F.3d ___, 2013 WL 57895, at *3-4 (3d Cir. Jan. 7, 2013).

                                             III.

       A.     Eleventh Amendment Immunity

       Robinson challenges the District Court‟s decision to dismiss claims against the

Family Division and the individual defendants in their official capacities as barred by

Eleventh Amendment Immunity. He contends that those defendants are not the “arm of

the State.” But in Chisolm v. McManimon, 275 F.3d 315 (3d Cir. 2001), we observed

that the New Jersey State Judicial Unification Act, N. J. Stat. §§ 2B:10-1 to 2B:10-9, led

       2
       D.C. Ct. of App. v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co.,
263 U.S. 413 (1923).


                                              4
“the State of New Jersey [to] assume[] certain judicial costs and related liabilities of the

[Mercer County] Vicinage.” Id. at 320. Although Robinson stresses factors of locality,

the Vicinage was, as of 2008, clearly a part of the State of New Jersey; thus, both the

court itself and its employees in their official capacities were unconsenting state entities

entitled to immunity under the Eleventh Amendment. Cf. Benn v. First Judicial Dist. of

Pa., 426 F.3d 233, 240 (3d Cir. 2005) (determining that the First Judicial District of

Pennsylvania was not “merely a local entity” but was instead a Commonwealth entity

enjoying Eleventh Amendment protection). Furthermore, despite Robinson‟s contentions

to the contrary, 18 U.S.C. § 925A does not represent an abrogation of Eleventh

Amendment immunity and a congressional authorization of suits against states. See MCI

Telecomm. Corp. v. Bell Atl.-Pa., 271 F.3d 491, 503 (3d Cir. 2001) (discussing limited

methods by which Eleventh Amendment immunity can be abrogated by Congress). The

statute plainly allows for a person wrongly denied a firearm (due to certain factors) to

“bring an action against the State or political subdivision responsible for providing the

erroneous information . . . for an order directing that the erroneous information be

corrected or that the transfer be approved.” 18 U.S.C. § 925A (emphasis added). While

allowing for a court to award costs, the law does not contemplate a private action for

damages. Accord Eibler v. Dep‟t of Treasury, 311 F. Supp. 2d 618, 620 n.2 (N.D. Ohio

2004).




                                              5
         Hence, the claims against the Family Division and the official-capacity

defendants3 were properly dismissed.

         B.    Rooker-Feldman

         Remaining are Robinson‟s claims against the defendants in their individual

capacities. Robinson maintains that the Rooker-Feldman doctrine does not bar those

claims because, as he continues to assert, the original order granting the FRO was forged,

and thus there is no “state court order” for the federal courts to improperly review.

Although it relies on a questionable central theory, Robinson‟s broader argument has

merit.

         The Rooker-Feldman doctrine “precludes lower federal courts „from exercising

appellate jurisdiction over final state-court judgments‟ because such appellate jurisdiction

rests solely with the United States Supreme Court.” Madera v. Ameriquest Mortg. Co.

(In re Madera), 586 F.3d 228, 232 (3d Cir. 2009) (quoting Lance v. Dennis, 546 U.S.

459, 463 (2006)). Relying solely on authority from before 2005, the District Court

concluded that the doctrine served to bar review of claims “inextricably intertwined” with

a state court‟s decision in a judicial proceeding. See, e.g., FOCUS v. Allegheny Cnty. Ct.

Com. Pls., 75 F.3d 834, 840 (3d Cir. 1996). But in 2005, the Supreme Court decided


         3
         Robinson‟s first amended complaint names all of the defendants in their official
capacities; only defendant Meckel is named in his individual capacity as well. For the
purposes of our opinion today, we construe his filing liberally to also levy claims against
Terry and Regan in their individual capacities, as this apparent defect would easily be
remedied by Robinson if he sought leave to further amend from the District Court.


                                              6
Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280 (2005), which clarified

anew that Rooker-Feldman was a rule of narrow application. See, e.g., id. at 284. In the

wake of Exxon, we observed that “caution is now appropriate in relying on our pre-

Exxon formulation of the Rooker-Feldman doctrine.”4 Gary v. Braddock Cemetery, 517

F.3d 195, 200 n.5 (3d Cir. 2008). More recently, we held that “there are four

requirements that must be met for the Rooker-Feldman doctrine to apply: (1) the federal

plaintiff lost in state court; (2) the plaintiff complains of injuries caused by the state-court

judgments; (3) those judgments were rendered before the federal suit was filed; and

(4) the plaintiff is inviting the district court to review and reject the state judgments.”

Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir.

2010) (internal alternations, quotations omitted).

       In the case at bar, the District Court determined that “in order to grant Plaintiff the

relief that he requests, the Court would have to determine that this state court decision

[granting the FRO] was entered erroneously.” Robinson, 2012 WL 1656974, at *3. We

disagree. For one, Robinson may not be a “state court loser” at all; the “fraudulent” order

about which he complains was successfully lifted. But regardless, Robinson is not asking

for federal courts to reverse the FRO or to modify its terms. Rather, he seeks damages

       4
        The District Court also relied on Marks v. Stinson, 19 F.3d 873, 886 n. 11 (3d
Cir. 1994); Port Auth. Police Benevolent Ass‟n v. Port Auth. of N.Y. & N.J. Police
Dep‟t, 973 F.2d 169, 177 (3d Cir. 1992); and Blake v. Papadakos, 953 F.2d 68, 71 (3d
Cir. 1992). Many of these cases were cited, too, in the defendants‟ motion to dismiss,
and are mentioned in their appellate brief. We renew the call to approach our pre-Exxon
formulation of Rooker-Feldman, contained in these cases, with caution.


                                               7
from entities whom he claims acted unlawfully in creating and entering the FRO. That

his success in this federal suit would call the state-court judgment into question is not,

post-Exxon, enough to preclude federal jurisdiction. “[W]hen the source of the injury is

the defendant[s‟] actions (and not the state court judgments), the federal suit is

independent, even if it asks the federal court to deny a legal conclusion reached by the

state court.” Great W., 615 F.3d at 167. This extends to some cases where the federal

plaintiff claims that the state judgment was procured by fraud, misrepresentation, or other

improper means, as it the case here. Id. at 168 (citing McCormick v. Braverman, 451

F.3d 382, 392 (6th Cir. 2006)).

       Accordingly, we agree with Robinson that Rooker-Feldman does not bar his

claims. We will therefore vacate the judgment of the District Court to this extent.

       C.     Representation by an Assistant United States Attorney Under 25 U.S.C.
              § 175

       Robinson renews his argument that he should have been represented below by the

United States Attorney‟s Office under 25 U.S.C. § 175. That statute, which has not been

amended since 1893, reads: “[i]n all States and Territories where there are reservations

or allotted Indians the United States attorney shall represent them in all suits at law and in

equity.” We have not had occasion to address this law in a published opinion. However,

the unanimous weight of authority suggests that the duty of representation contained

therein is discretionary, not mandatory. See Mescalero Apache Tribe v. Martinez, 519

F.2d 479, 482 (10th Cir. 1975); Siniscal v. United States, 208 F.2d 406, 410 (9th Cir.


                                              8
1953). While Robinson claims Cherokee ancestry, it is undeniable that this suit does not

involve interests particular to American Indians or Tribes in any way. Nor does the

discretionary duty of § 175 override the general test for appointment of counsel under the

in forma pauperis statute, 28 U.S.C. § 1915(e)(1), under which we find no independent

abuse of discretion by the District Court. See Tabron v. Grace, 6 F.3d 147, 155-57 (3d

Cir. 1993) (articulating factors to be used in deciding to appoint counsel). Accordingly,

appointment of counsel, either in general or under § 175, was not required.

       D.     Remaining Claims

       Because the District Court dismissed Robinson‟s claims under Rooker-Feldman

and the Eleventh Amendment, it did not reach the merits of Robinson‟s federal claims

against the individual defendants, nor did it determine whether it would exercise

supplemental jurisdiction over Robinson‟s state-law claims.5 While we can affirm the

judgment on any ground apparent from the record, see OSS Nokalva, Inc. v. European

Space Agency, 617 F.3d 756, 761 (3d Cir. 2010), we believe it best for the District Court

to address those remaining claims in the first instance.

                                            IV.

       For the foregoing reasons, we will affirm the judgment of the District Court in

part, but will vacate in part and remand the claims against the individual defendants in



       5
        We need not decide now whether Robinson‟s remaining state claims might also
have been brought under the District Court‟s diversity jurisdiction.


                                             9
their personal capacities to the District Court. Our opinion today does not preclude the

resolution of the defendants‟ motion to dismiss on an alternative basis.




                                            10